                                                      ATTORNEYS AT LAW

                                                                                            SUITE 200
                                                                           1601 EAST RACINE AVENUE
                        Matthew M. Fernholz                                      POST OFFICE BOX 558
                                                                      WAUKESHA, WISCONSIN 53187-0558
                                                                             TELEPHONE (262) 542-4278
                                                                              FACSIMILE (262) 542-4270
                                                                              E-MAIL mmf@cmhlaw.com
                                                                                      www.cmhlaw.com



                                              January 15, 2019


VIA ELECTRONIC FILING

Honorable Nancy Joseph
United States Courthouse Room 249
517 East Wisconsin Avenue
Milwaukee, WI 53202

Re:    Waukesha Floral & Greenhouses, Inc. v. James Possi, et al.
       Case No. 15-CV-1365

Dear Judge Joseph:

Per my call with your clerk yesterday, I am writing to provide the Court with an update on the
status of this case. The parties successfully mediated the matter on January 7 with Judge
Duffin. We subsequently reached agreement on the language of a settlement and a release. We
are still waiting on a representative of Erie Insurance Exchange to sign the release and to disburse
the settlement funds. My hope is that will be done shortly. Once that is accomplished, we will
file the stipulation for dismissal.

Regardless, the Court may remove the trial from its calendar next week.

Thank you for your attention in regards to this matter.

                                              Sincerely,

                                              /s/ Matthew M. Fernholz

                                              Matthew M. Fernholz

MMF:alk

CC:    Waukesha Floral & Greenhouses, Inc. (via email)




                              The Standard of Excellence
          Case 2:15-cv-01365-NJ Filed 01/15/19 Page 1 of 1 Document 208
